DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 36-40, 46-48 and 63 are allowed.
Claims 45 and 50 contain potentially allowable subject matter.
Claims 6, 12-14, 17-18, 22, 28, 54, 56-61 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the aforementioned claims (including newly objected claim 28) are indicated as containing allowable subject matter for the reasons set forth in the previously issued Office Action.  Note that due to material amendments to various claim amendments (going beyond simply curing deficiencies under 35 USC 112, incorporating objected claims into independent claims and/or putting objected claims into independent form), some claims that were objected to in the previously issued Office Action are rejected within the present Office Action.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 50 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the local curvature".  There is insufficient antecedent basis for this limitation in the claim.
The claim 60 recitation of “at least one of the one or more of the offsets” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim 50 is rejected as depending from rejected claim 45.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-11, 15, 19-21, 23, 25, 49, 51-53, 55 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/187665 A1 to Brehm et al. (“Brehm”), later published in English as U.S. Patent Application Publication No. 2016/0167422.  Note that all references to Brehm herein shall pertain to the English publication.
	Regarding claim 1, Brehm anticipates a security element (e.g. optically variable device shown in figs. 1-2, and discussed at para. 67-70) with one or more microstructures (e.g. linear gratings within zones 22, as discussed at para. 93-94; also see the dimensions set forth within para. 31) providing (per para. 94, such linear gratings produce color effects) a first item of optically variable information (e.g. color/rotation effect discussed at para. 94 and shown in fig. 2a), i) wherein the one or more 
	Regarding claim 4, Brehm anticipates a security element (e.g. optically variable device shown in figs. 1-2, and discussed at para. 67-70) with one or more microstructures (e.g. linear gratings within zones 22, as discussed at para. 93-94; also see the dimensions set forth within para. 31) providing (per para. 94, such linear gratings produce color effects) a first item of optically variable information (e.g. color/rotation effect discussed at para. 94 and shown in fig. 2a), i) wherein the one or more microstructures (aforementioned linear gratings within zones 22) providing (para. 94) the first item of optically variable information (aforementioned color/rotation effect) are provided in one or more (per para. 30, a plurality of “area” elements may be provided) tracks (e.g. first arrow-shaped area 20, as shown in fig. 2a) which are curved at least in sections (fig. 2a) or in one or more sections (fig. 2a) of a 
	Regarding claim 5, Brehm anticipates the security element according to claim 1, wherein one or more of the image points (aforementioned circular portions within zones 22 individually)  moves along (para. 37 and figs. 2c-e) an allocated track (20) when the security element (aforementioned optically variable device) is tilted and/or bent and/or rotated (para. 37), when illuminated with at least one light source (para. 37).
	Regarding claim 8, Brehm anticipates the security element according to claim 1, wherein the one or more microstructures (aforementioned linear gratings within zones 22) providing the first item of optically variable information (aforementioned color/rotation effect) provide a sequence (fig. 2a) of 
	Regarding claim 9, Brehm anticipates the security element according to claim 1, wherein the one or more microstructures (aforementioned linear gratings within zones 22) providing the first item of optically variable information (aforementioned color/rotation effect) produce a sequence (fig. 2a) of image elements (aforementioned unnumbered circular portions within zones 22 collectively) as a first optical effect when the security element (aforementioned optically variable device) is tilted and/or bent and/or rotated (para. 37).
	Regarding claim 10, Brehm anticipates the security element according to claim 1, wherein a sequence (fig. 2a) of the image elements (aforementioned unnumbered circular portions within zones 22 collectively) is produced by a movement of the image points (aforementioned circular portions within zones 22 individually) along the tracks (20) when the security element (aforementioned optically variable device) is tilted and/or bent and/or rotated (para. 37).	
	Regarding claim 11, Brehm anticipates the security element according to claim 1, wherein at least one of the tracks (20) is formed as a circular arc-shaped and/or circular track (fig. 2a).
	Regarding claim 15, Brehm anticipates the security element according to claim 1, wherein at least one of the tracks (20) is formed as a closed track or an open track (fig. 2a).
	Regarding claim 19, Brehm anticipates the security element according to claim 1, wherein a width of at least one of the tracks (20) is smaller than a radius or a radii of (fig. 2a) the respective track (20).

	Regarding claim 21, Brehm anticipates the security element according to claim 1, wherein a curvature (fig. 2a) of one or more of the tracks (20), does not change over an entire progression (fig. 2a) of the respective track (20).
	Regarding claim 23, Brehm anticipates the security element according to claim 1, wherein at least one of the tracks (20) has a curvature progression that is identical to another (para. 30 indicates that multiple “areas” 20 can be provided, and there is no indication that any of said “areas” must differ from each other) of the at least one or more tracks (20).
	Regarding claim 25, Brehm anticipates the security element according to claim 1, wherein the security element (aforementioned optically variable device shown in figs. 1-2) has one or more microstructures providing a second item of optical information (para. 33).
	Regarding claim 49, Brehm anticipates a security element (e.g. optically variable device shown in figs. 1-2, and discussed at para. 67-70) with one or more microstructures (e.g. linear gratings within zones 22, as discussed at para. 93-94; also see the dimensions set forth within para. 31) providing (per para. 94, such linear gratings produce color effects) a first item of optically variable information (e.g. color/rotation effect discussed at para. 94 and shown in fig. 2a), i) wherein the one or more microstructures (aforementioned linear gratings within zones 22) providing (para. 94) the first item of optically variable information (aforementioned color/rotation effect) are provided in one or more (per para. 30, a plurality of “area” elements may be provided) tracks (e.g. first arrow-shaped area 20, as shown in fig. 2a) which are curved at least in sections (fig. 2a) or in one or more sections (fig. 2a) of a 9Application Serial No.: 16/496,775Reply to Non-Final Office Action of February 17, 2021Amendment Dated: June 17, 2021track (20), which are curved at least in sections (fig. 2a), and/or run along (fig. 2a) one or more tracks (20), which are curved at least in sections (fig. 2a) or along one or more sections (fig. 2a) of a track (20), 
	Regarding claim 51, Brehm anticipates a security element (e.g. optically variable device shown in figs. 1-2, and discussed at para. 67-70) with one or more microstructures (e.g. linear gratings within zones 22, as discussed at para. 93-94; also see the dimensions set forth within para. 31) providing (per para. 94, such linear gratings produce color effects) a first item of optically variable information (e.g. color/rotation effect discussed at para. 94 and shown in fig. 2a), i) wherein the one or more microstructures (aforementioned linear gratings within zones 22) providing (para. 94) the first item of optically variable information (aforementioned color/rotation effect) are provided in one or more (per para. 30, a plurality of “area” elements may be provided) tracks (e.g. first arrow-shaped area 20, as shown in fig. 2a) which are curved at least in sections (fig. 2a) or in one or more sections (fig. 2a) of a track (20), which are curved at least in sections (fig. 2a), and/or run along (fig. 2a) one or more tracks (20), which are curved at least in sections (fig. 2a) or along one or more sections (fig. 2a) of a track (20), which are curved at least in sections (fig. 2a), and ii) wherein one or more of the tracks (20) and/or one 
	Regarding claim 52, Brehm anticipates the security element according to claim 51, wherein, in one or more of the intersection areas (22) the microstructure (aforementioned linear gratings within zones 22) providing 10Application Serial No.: 16/496,775Reply to Non-Final Office Action of February 17, 2021Amendment Dated: June 17, 2021the first item of optically variable information (aforementioned color/rotation effect) is provided (fig. 2a).
	Regarding claim 53, Brehm anticipates the security element according to claim 51, wherein, in one or more of the intersection areas (22), the microstructure (aforementioned linear gratings within zones 22) providing the first item of optically variable information (aforementioned color/rotation effect) is provided (fig. 2a) in a one- or two-dimensional grid (fig. 2a, in view of para. 38).
	Regarding claim 55, Brehm anticipates the security element according to claim 1, wherein at least one of the tracks (20) has one or more interruptions (e.g. zones 22 bearing no aforementioned linear gratings, as shown in fig. 2a), in which the microstructures (aforementioned linear gratings within zones 22) are not provided (fig. 2a).
	Regarding claim 62, Brehm anticipates the security element according to claim 25, wherein the microstructures providing the second item of optical information (para. 33) are provided in an area of a surface which does not overlap with (note that the additional para. 33 microstructures may be positioned/located as desired) the tracks (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brehm.
Regarding claim 24, Brehm discloses the security element according to claim 1, but does not disclose wherein at least one of the tracks (20) has a curvature of between 0.02 mm-1 and 2 mm-1.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen curvature will determine the ultimate optical effect yielded.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a curvature as desired, in order to provide the benefit of yielding a resultant overall optical effect as desired.
Response to Arguments
In view of Applicants’ extensive claim amendments, the applied interpretation of the Brehm reference has been duly altered.  Accordingly, Applicants’ arguments have been considered, but are moot because the new basis of rejection does not rely on the reference interpretation debated within Applicants’ arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637